Citation Nr: 1744205	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from July 1946 to October 1946; from June 1955 to June 1956; and from July 1979 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

In June 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that he died in March 2001.  Arteriosclerotic coronary artery disease was listed as the immediate cause of death and hypertensive heart disease and end stage renal disease were listed as other significant conditions contributing to death but not resulting in the underlying cause.  The record clearly shows that the Veteran was service-connected for right knee disability and bilateral Dupuytren's contracture during his lifetime.  The appellant's attorney also indicated at the June 2017 hearing that he believed that the Veteran was service-connected for a low back disability.  

It does not appear that the appellant was given full VCAA notice in this case.  In this regard, there does not appear to be a letter associated with the claims file that notified her of the evidence necessary to substantiate her claim.  Such lack of notice is not always prejudicial, particularly when the appellant is represented by an attorney.  However, in this case, it appears that if the appellant had received notification of the evidence necessary to substantiate her claim, she may have identified pertinent medical evidence for the RO to attempt to obtain.  In this regard, during the June 2017 Board hearing, she testified that the Veteran had received treatment for his heart condition at Brigham and Women's Hospital and may have also received such treatment at Milton Hospital.  

In addition, the appellant testified that the Veteran had to use a walker for quite some time prior to his death due to his knee and hip disabilities, indicating that he may have also been receiving some level of ongoing treatment for his orthopedic disabilities.  However, the record does not appear to contain medical records subsequent to 1982, which are pertinent to the heart condition or to the orthopedic disabilities subsequent to 1982.  Accordingly, a remand is necessary to afford the appellant appropriate VCAA notice in this case and to give her an opportunity to submit or identify any pertinent medical evidence.  Moreover, the AOJ should obtain medical opinions concerning the likelihood that any of the Veteran's service-connected disabilities caused or contributed to cause his death and concerning the likelihood that the Veteran's death-causing heart disease was related to his final period of active duty.  Also, prior to arranging for the provision of these opinions, the AOJ should clarify all of the disabilities for which service connection was in effect for the Veteran.         

Accordingly, the case is REMANDED for the following action:

1.  Clarify all of the disabilities for which service connection was in effect for the Veteran.  



2.  Provide the appellant with an appropriate VCAAA notice letter in relation to her claim for service connection for the cause of death, which is in compliance with the holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In conjunction with the provision of this letter, ask the appellant to appropriately identify any sources of treatment the Veteran received for coronary artery disease, hypertensive heart disease, end stage renal disease, Dupuytren's syndrome, right knee disability, back disability and other orthopedic disabilities subsequent to separation from his final period of active duty in September 1980.  Then make appropriate attempts to obtain complete records from all sources appropriately identified.  

3.  Arrange for opinions by an appropriate VA medical professional concerning the likelihood that any of the Veteran's service connected disabilities caused or contributed to cause the Veteran's death and the likelihood that the Veteran's coronary artery disease, hypertensive heart disease and/or end stage renal disease was related to his final period of active military service from July 1979 to September 1980.  

The AOJ should inform the medical professional of each of the disabilities for which service connection was in effect for the Veteran during his lifetime.  

The medical professional should review the Veteran's claims file.  This review should include the service treatment records pertaining to his final period of active 

duty from 1979 to 1980, including cardiovascular testing performed in May 1979; any pertinent post-service medical records; the March 2001 death certificate; the appellant's assertions, including her June 2017 hearing testimony; and any other information deemed pertinent.  

The medical professional should then provide opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's coronary artery disease was related to his final period of active duty, from July 1979 to September 1980?

B) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's hypertensive heart disease was related to his final period of active duty, from July 1979 to September 1980?

C)  Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's end stage renal disease was related to his final period of active duty, from July 1979 to September 1980?

D)  Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service connected right knee disability contributed to cause the Veteran's death?

E) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service connected Dupuytren's syndrome contributed to cause the Veteran's death?  


F) Is it at least as likely as not (i.e. a 50 percent chance or greater) that any other disability identified by the AOJ as being service-connected contributed to cause the Veteran's death?


(For purposes of providing the opinions requested in sections D to F, the medical professional is advised that a contributory cause of death is defined as a disability that contributed substantially or materially to death; that combined to cause death; or that aided or lent assistance to the production of death).  

The medical professional should provide a rationale for each opinion provided.  

4.  Based on the results of all of the development completed above, determine if any additional development is required, including any supplemental medical opinions.  If so, complete this additional development.

5.  Review all of the medical opinions provided to ensure they are in appropriate compliance with the remand instructions.  If not, take appropriate corrective action.

6.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in 


order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




